Citation Nr: 1718790	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  07-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides and secondary to service-connected PTSD.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active duty service from October 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's e-file was subsequently transferred to the VARO in Montgomery, Alabama. 

In a January 2013 decision, the Board denied the claim for service connection for hypertension.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Remand (JMR) and remanded the claim to the Board for additional development consistent with the Joint Motion.

In a September 2014 decision, the Board denied service connection for hypertension and TDIU.  The Veteran again appealed the denial of service connection for hypertension to the Court.  In a May 2015 order, the Court granted another Joint Motion and remanded the claim to the Board.

In July 2015 and October 2016, the Board remanded the claims for service connection for hypertension and entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current hypertension disability stems from his service-connected PTSD, or alternatively, from his exposure to Agent Orange.

The Veteran has undergone VA examinations in order to determine the etiology of his hypertension.  A VA examination was conducted in January 2011.  The Veteran reported that he was initially diagnosed with hypertension in the late 1980s or early 1990s.  He reported his then-current symptoms. After examination the examiner commented:

As the cause of-the essential hypertension tends to be idiopathic and the risk factors are multifactorial including ethnic background genetic predisposition body weight and as PTSD has not been shown to be an independent risk factor for hypertension then based upon my evaluation of the Veteran and the C-file in my opinion the Veteran's hypertension is not caused by related to or worsened beyond natural progression by military service or his service-connected condition of PTSD.  

The parties to the July 2013 JMR agreed that a medical examination was needed that addressed whether there exists a relationship between Appellant s hypertension and in-service herbicide exposure.

Another VA examination was conducted in June 2014.  This examiner commented:

[Hypertension] is less likely than not [secondary] to conceded AO exposure- current VA Guidelines does not recognize hypertension as a conceded condition due to inability to eliminate chance, bias, and confounding factors from the very limited or suggestive evidence presented as epidemiological evidence. Greater risk factor exist in ethnic group (43%), age (64%). As current statistics shows, nearly 1 in 3 American adults have high blood pressure (67 millions) independently of past military service or AO exposure. [http//www.cdc.gov/bloodpressure/facts.html.

In May 2015, the Court found that the VA examiner failed to provide adequate rationale pointing out that the examiner implied that because VA and its guidelines do not recognize hypertension as a conceded condition, such condition is not related to service.  Secondly the Court noted that the examiner did not take into consideration the Veteran's age at the time of the diagnosis of hypertension nor did the examiner clearly explained the Veteran's ethnicity when commenting on the risk factors involved in the development of hypertension.  Thirdly, the VA examiner failed to explain the significance of the 2010 VAO Report as directed.  Fourth, the June 2011 VA examination is inadequate because the examiner summarily concluded that The Veteran's hypertension was not "worsened" by this PTSD.

In October 2016, a VA physician reviewed the Veteran's e-file and concluded: 

The veteran's medical records were reviewed.  There is no evidence that the veteran's hypertension began during his active service.  Current medical literature was reviewed and although there is ongoing research regarding hypertension and Agent Orange exposure, there is currently no link between Agent Orange exposure and the development of hypertension.  A review of the suggested literature (Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides) does not indicate a confirmed or definite link between Agent Orange exposure and hypertension, but noted limited or suggested evidence, which means that the findings are not conclusive and cannot current be used in making a decision about the link between exposure and the development of a medical condition. 

The veteran currently has a diagnosis of hypertension that was diagnosed in the 1970s (onset years after leaving service).  There is no medical evidence that links the aggravation of hypertension to a diagnosis/treatment of PTSD.  The natural progression of hypertension is that he gradually worsens at the patient ages and this is true with the veteran.  There is no indication that the veteran's hypertension has been aggravated beyond its natural progression by the veteran's SCd PTSD. 

The Board does not find that this examiner's opinion adequate.  The examiner stated that the Veteran's essential hypertension was not aggravated beyond its natural progression by PTSD.  The Board notes that this is not the proper standard. Pursuant to 38 C.F.R. § 3.310, permanent aggravation is not required, any increase in disability is compensated.

Secondly, the Board notes that a report from The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. A more recent study, on a study cohort of Army Chemical Corp Veterans who likely had above average exposure, found an association between hypertension and herbicide exposure. See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

The claim for TDIU is intertwined with all of the claims and actions discussed above.  As such, the TDIU claim should be readjudicated by the AOJ following the completion of the requested development.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's e-file should be reviewed by someone other than the October 2016 VA physician to determine the nature and etiology of his hypertension. The examiner is asked to furnish an opinion with respect to the following questions:

a) Whether any hypertension found to be present is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's military service. Why or why not? 

b) Did hypertension manifest within one year of the Veteran's service separation in October 1966? Why or why not? If so, describe the manifestations.

In offering an opinion, the examiner is informed that the Veteran is competent to report the onset and continuity of symptomology since service. 

c) Is it at least as likely as not that the Veteran's claimed disability is caused by or aggravated by either his service-connected PTSD. Why or why not? The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

d) The examiner is requested to discuss the medical standard for diagnosing hypertension. The examiner is also requested to review any relevant studies regarding a potential relationship between hypertension and an herbicide agent and/or PTSD, including http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp and Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides.

2.  After taking any additional development warranted, readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




